                  Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 1 of 61

v'" T.   I




                    Michael J. Aguirre, Esq., SBN 060402                                  "SUSAN 'trOOOm
                                                                                      CLERK. U.S. DISTRier COURT
                    Maria C. Severson, Esq., SBN 173967                             NORTH DISTRICK^F CALIFORNIA
              2     AGUIRRE & SEVERSON, LLP
                    501 West Broadway, Suite 1050
              3     San Diego, CA 92101
                    Telephone: (619) 876-5364
              4     Facsimile: (619) 876-5368

              5     Attorneys for Plaintiffs Alex Cannara                              -5 zm
                    and Gene A. Nelson in
              6     Case No.3:19-cv-04171-JCS

              7

              8                                 UNITED STATES DISTRICT COURT

              9                             NORTHERN DISTRICT OF CALIFORNIA

             10
                    UNITED STATES OF AMERICA,                        Case No. CR 14-00175 WHA
             11
                                                     Plaintiff,      Related Case:
             12                                                      Case No. 3:19-cv-04171-JCS
                            V.
             13
                    PACIFIC GAS AND ELECTRIC                         DECLARATION OF
             14                                                      MICHAEL J. AGUIRRE IN SUPPORT
                    COMPANY,                                         OF ADMINISTRATIVE MOTION
             15                                                      PURSUANT TO CIVIL L.R. 7-11 TO
                                                     Defendant.      CONSIDER WHETHER CASES
             16                                                      SHOULD BE RELATED UNDER
                                                                     CIVIL L.R. 3-12
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                    Dl-XLARATION IN SUPPORTOF ADMINISTRATIVE MOTION TO CONSIDER           CASH NO. CR 14-00175 WHA
                    WHH THtR CASIZS SHOULD BI-. RI^LATED
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 2 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 3 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 4 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 5 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 6 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 7 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 8 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 9 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 10 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 11 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 12 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 13 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 14 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 15 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 16 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 17 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 18 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 19 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 20 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 21 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 22 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 23 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 24 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 25 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 26 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 27 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 28 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 29 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 30 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 31 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 32 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 33 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 34 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 35 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 36 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 37 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 38 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 39 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 40 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 41 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 42 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 43 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 44 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 45 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 46 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 47 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 48 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 49 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 50 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 51 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 52 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 53 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 54 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 55 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 56 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 57 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 58 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 59 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 60 of 61
Case 3:14-cr-00175-WHA Document 1079 Filed 08/05/19 Page 61 of 61
